 
 
I 
111th CONGRESS
1st Session
H. R. 1783 
IN THE HOUSE OF REPRESENTATIVES 
 
March 30, 2009 
Mr. Polis of Colorado introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to encourage investment in certain industries by providing an exclusion from tax on certain gains. 
 
 
1.Short titleThis Act may be cited as the Enterprise Sector Investment Opportunity Act of 2009.  
2.Exclusion of capital gains on investments in certain industries 
(a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 139C the following new section: 
 
139D.Capital gains on investments in certain industries 
(a)In generalGross income shall not include gain from the sale of qualified investment property if— 
(1)such property is acquired during the 18-month period beginning on the date of the enactment of this section, and 
(2)such property is held for more than 2 years. 
(b)Qualified investment propertyFor purposes of this section— 
(1)In generalThe term qualified investment property means any— 
(A)stock in a specified domestic corporation acquired by the taxpayer at its original issue, and 
(B)any capital or profits interest in a specified domestic partnership acquired by the taxpayer from the partnership. 
(2)Specified corporations and partnerships 
(A)In generalA corporation or partnership shall be treated as specified for purposes of paragraph (1) if such corporation or partnership is a financial institution or an automotive company. 
(B)Financial institutionThe term financial institution means any institution, including, but not limited to, any bank, savings association, credit union, security broker or dealer, or insurance company, established and regulated under the laws of the United States or any State, territory, or possession of the United States, the District of Columbia, Commonwealth of Puerto Rico, Commonwealth of Northern Mariana Islands, Guam, American Samoa, or the United States Virgin Islands, and having significant operations in the United States, but excluding any central bank of, or institution owned by, a foreign government. 
(C)Automotive companyThe term automotive company means any person the majority of the gross receipts of which are derived from the research, design, production, or sale of personal or mass transportation vehicles or components for such vehicles.  
(c)Ineligibility for TARP assistanceIn any corporation or partnership issues stock or any capital or profits interest during the 18-month period beginning on the date of the enactment of this section which results in the aggregate fair market value of all such stock and interests (determined, in each case, as of the date of issuance) issued by such corporation or partnership during such period to equal or exceed $500,000, such corporation or partnership shall not be eligible to receive any assistance under title I of the Emergency Economic Stabilization Act of 2008 after the date of such issuance.. 
(b)Clerical amendmentThe table of sections for part III of subchapter B of chapter 1 of such Code is amended by inserting after the item relating to section 139C the following new item: 
 
 
Sec. 139D. Capital gains on investments in certain industries. . 
(c)Effective dateThe amendments made by this section shall apply to property acquired after the date of the enactment of this section. 
 
